Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 16, 2015

The Court of Appeals hereby passes the following order:

A15A1790. THE STATE v. EDDIE DURELL POWELL.

      Eddie Durell Powell was convicted of robbery, burglary, aggravated assault,
and possession of a firearm during the commission of a crime. After Powell was
sentenced, he filed a motion to remold his sentence, which the trial court granted.
The state seeks to appeal from the remolded sentence. The state does not assert in its
notice of appeal that the sentence is in violation of the law. We lack jurisdiction.
      As a general rule, the state does not have the right to appeal in a criminal case
except as provided under OCGA § 5-7-1. Glenn v. State, 271 Ga. 604 (523 SE2d 13)
(1999); accord Moody v. State, 272 Ga. 55, 57 (2) (525 SE2d 360) (2000). The
provisions of OCGA § 5-7-1 must be construed strictly against the state. Glenn, supra
at 605 (1)). OCGA § 5-7-1 does not expressly authorize the state to appeal an order
granting a motion to remold a sentence. As the state is seeking to appeal an issue for
which direct appeal is not authorized under OCGA § 5-7-1, this appeal is hereby
DISMISSED. Glenn, supra.

                                       Court of Appeals of the State of Georgia
                                                                            06/16/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.